Citation Nr: 1531446	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1310. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The late Veteran served on active duty from May 1989 to February 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case is now properly before the St. Louis, Missouri RO. 

The Board notes that the RO singularly addressed the claim of entitlement to service connection for the cause of the Veteran's death in the September 2010 rating decision (DIC under the provision of 38 U.S.C.A. § 1310).  However, the appellant claimed entitlement to DIC on her formal December 2009 claim form.  Subsequent to the September 2010 rating decision on appeal, in a February 2014 rating decision, the RO granted entitlement to TDIU, for accrued benefits purposes, effective August 1, 2009.  As such, the Board has expanded the appeal to include entitlement to DIC under include the alternate theory of entitlement (DIC under the provisions of 38 U.S.C.A. § 1318). 

Subsequent to the December 2013 Statement of the Case (SOC), which addressed entitlement to service connection for cause of death, the appellant's representative submitted an informal hearing presentation which included cites to studies linking substance abuse to PTSD.  The representative did not provide a waiver of AOJ review of the newly submitted evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran died in October 2009; his death certificate lists opiate and ethanol intoxication as his immediate cause of death; no contributory causes of death were listed.  The appellant argues that she is entitled to DIC benefits because the Veteran's alcohol and heroin abuse was caused by his service-connected posttraumatic stress disorder (PTSD).  As noted in the introduction, in March 2014, the appellant's representative submitted a statement and citations to a study linking substance abuse and PTSD.  This new evidence was not accompanied by a waiver of AOJ review.

Regarding both the claims for service connection for cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318, the VA must address the appellant's argument that the Veteran suffered from a substance abuse disability secondary to his service-connected PTSD.  

Regarding the 38 U.S.C.A. § 1318 claim, an August 2009 rating decision discontinued the Veteran's total disability based on individual unemployability (TDIU), effective August 1, 2009.  His TDIU was discontinued because he had not returned an employment questionnaire.  However, the Veteran submitted a requested VA Form 21-4120 Employment Questionnaire in October 2009.  A February 2014 rating decision granted entitlement to TDIU, for accrued benefits purposes, effective August 1, 2009 (prior to the Veteran's death).  The Veteran was initially granted TDIU effective August 18, 1999.  The Veteran would have been in receipt of compensation at the 100 percent/TDIU rate due to his service-connected disabilities for a period of 10 or more years prior to his death based on the February 2014 rating decision.

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran was (1) continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Before DIC benefits can be provided, there must be a determination if the Veteran's death was the result of willful misconduct.  

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n). 

The Board acknowledges that the simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

However, case law has determined that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Thus, here, the appellant may only recover if it can be adequately established that the Veteran's alcohol or drug abuse was a disability secondary to or caused by his primary service-connected disorder of PTSD.  An award of compensation on that basis would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Prior to the appellant's representative providing quotations from a study linking substance abuse to PTSD in service members, the VA had an opinion provided regarding the Veteran's cause of death based on a review of the record.  The opinion noted the Veteran had a history of alcohol use his entire life, and noted that several family members had a history of alcoholism.  The opinion noted that there was "no evidence provided suggesting any relationship between the Veteran's PTSD disability and the Veteran's opiates and ethanol intoxication."  However, a review of treatment records for the Veteran shows that he was treated for alcohol use in service, and that he reported on several occasions that he used alcohol to avoid nightmares and other symptoms associated with his PTSD (as well as pain associated with other disabilities).  His treatment records also note that although he started drinking in the 8th grade, he found his alcohol use became a problem during his service.  Lastly, the medical opinion did not include an opinion as to whether the Veteran had an alcohol or opiate dependency secondary to his PTSD.  On remand, a medical opinion based on a review of the records is necessary to determine if the Veteran's alcohol or drug abuse disability was caused by his PTSD or, if not caused by PTSD, whether his alcohol or drug abuse disability was aggravated by PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  A VA psychiatrist or psychologist must review the Veteran's claims file and any virtual records, and address the appellant's contentions that the Veteran's PTSD resulted in his substance abuse, which resulted in his death.  

The examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran's PTSD caused or materially contributed to the Veteran's death.  

Specifically, the examiner is requested to determine whether the Veteran's alcohol or drug abuse was a disability secondary to or caused by his primary service-connected disorder of PTSD.

If the Veteran's alcohol or drug abuse was not secondary to or caused by PTSD, the examiner should determine whether the Veteran's PTSD aggravated any substance abuse disorder.  

A complete rational for all opinions must be provided.

2.  Thereafter, readjudicate the claims of entitlement to service connection for cause of death, and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



